Case: 14-11451   Date Filed: 10/30/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11451
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:13-cr-80034-KAM-2


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ANTONIO MARKEITH BEVERLY,
a.k.a. Tony,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 30, 2014)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-11451     Date Filed: 10/30/2014   Page: 2 of 2


      Michael J. Entin, appointed counsel for Antonio Beverly in this direct

criminal appeal, has moved to withdraw from further representation of Beverly and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Our independent review of the record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED and Beverly’s convictions and

sentences are AFFIRMED.




                                         2